DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 12/23/2019, priority date of 6/26/2017 based on CN201710495861.5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lescouet et al. (US PGPUB 2007/0078891).

As for claim 1, Lescouet teaches a micro kernel scheduling method (Abstract in view of paragraphs 72 and 92.  Operating system getting scheduled (Abstract) is 
receiving a scheduling instruction for a current micro kernel (paragraph 385-386 in view of paragraphs 94 and 100.  “…nanokernel scheduler controls execution of operating systems…” and “once an interrupt occurs when running a secondary system, the primary kernel interrupt handler is invoked…once the interrupt is handled and all related tasks are done, the primary kernel returns to the nanokernel which invokes the nanokernel scheduler in order to determine the next secondary system to run…”  The interrupt that caused the switch from secondary to the primary kernel (paragraph 100), and the idle trap issued by the primary kernel that leads to switch from primary kernel to secondary kernel (paragraph 94) are understood as scheduling instruction for switching from currently running kernel to a target kernel.  As previously mentioned, the kernels disclosed by prior art explicitly includes microkernels (see, paragraph 92); and
switching the current micro kernel to a target micro kernel (paragraph 385-386.  The current running micro kernel can be changed from a primary kernel to a secondary kernel, or secondary kernel to primary kernel).

As for claims 13 and 18, they are the system and product claim of claim 1 above.  Thus, they are rejected under the same rationales.
In addition, Lescouet also teaches a memory storing a set of instructions and at least one processor configured to execute the set of instructions (paragraph 63 and claim 33).

As for claim 3, Lescouet also teaches wherein each micro kernel has a corresponding micro kernel control unit, each micro kernel control unit has a corresponding control value (paragraph 119 and 172.  Present application states the control unit can be, inter alia, a CPU register and the control value is the register value (Specification, paragraph 68).  Here, the context associated with each operating system includes state of the registers (paragraph 119).  In addition, MMU and status registers, instruction and stack pointers can also reasonably read upon the claimed limitation), and switching the current micro kernel to the target micro kernel comprises:
determining a first control value corresponding to the target micro kernel (paragraphs 119 and 172, restore the context of another operating system where it includes the register values, inherently determine the value corresponding to the to be restored context of the “another operating system”); and
replacing a second control value corresponding to the current micro kernel with the first control value corresponding to the target micro kernel (paragraph 119, 172, “…’context’—the current values of the set of state variables, such as register values…restore the stored context of another operating system…”).

As for claims 14 and 19, they are the system and product claim of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 5, Lescouet also teaches simulating software running with the target micro kernel (paragraphs 99 and 105 in view of paragraphs 72 and 94 - virtualized device drivers are provided for accessing the shared hardware devices.  Thus, it is a 

As for claim 11, Lescouet also teaches wherein the microkernel control unit is a CPU register, and the control value is a register value (paragraphs 119 and 172 in view of paragraph 22 and Fig. 18.  “…’context’-the current values of the set of state variables such as register values…restore the stored context of another operating system…” in view of “…CISC processors have multiple registers, the states of which need to be saved and retrieved on switching between operating systems…”)

As for claim 17, Lescouet also teaches receiving an event message sent by the software platform (paragraph 165 and 167, “…a packet may be received at a data port…causing an interrupt to allow it to be processed by the real time operating system…”  the event is send by the nano kernel/software platform to be received by an interrupt service routine)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lescouet et al. (US PGPUB 2007/0078891 A1) 

As for claim 2, Lescouet teaches a hosting thread [nanokernel] or a Kernel-based Virtual Machine (KVM) is executed on the software platform (paragraph 195-199 and paragraph 99.  While “host thread” is not explicitly mentioned, prior art teaches a nanokernel that is capable of hosting different operating systems, wherein device access are done via virtualized device handlers (paragraph 99).  It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the nanokernel functions as a hosting thread that includes virtualized device handlers to the different operating systems, because doing so allows for improved support to execute multiple operating system environments concurrently and in a stable fashion.  (Lescouet, paragraph 22)), and the micro kernel is executed on the host thread or the KVM (paragraphs 195-199 in view of paragraphs 72 and 94)

Claim 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lescouet et al. (US PGPUB 2007/0078891 A1) , in view of unknown author (hereafter IntHandler) (“Combining setjmp()/longjmp() and Signal Handling”, www.csl.mtu.edu/cs4411.ck/www/NOTES/non-local-goto/sig-1.html, Oct 1, 2014)

As for claim 4, Lescouet also teaches receiving a scheduling instruction input by an external device (paragraph 219, “…externally generated synchronous…and asynchronous…events…”); and
calling an interrupt handler according to the scheduling instruction (paragraph 167, interrupt are serviced according to paragraph 167).
Lescouet does not explicitly teach calling of setjmp function and longjmp function according to the scheduling instruction.
However, IntHandler teaches a known method of interrupt handler implementation including interrupt handler implemented by calling a setjmp function and a longjmp function according to the interrupt (Pg. 1, See implementation of IntHandler utilizing “setjmp(…)” and “longjmp(…)” calls).  This known technique is applicable to the system of Lescouet as they both share characteristics and capabilities, namely, they are directed to interrupt handler implementations.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of IntHandler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of IntHandler to the teachings of Lescouet would 

As for claims 15 and 20, they are the system and product claims of method claim 4 above.  Thus, they are rejected under the same rationales.

Claim 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lescouet et al. (US PGPUB 2007/0078891 A1) , in view of Zhang et al. (“Performance analysis towards a KVM-based embedded real-time virtualization architecture”, 5th Int’l Conf. on Comp. Sci. and Convergence Info. Tech., November 1, 2010)

As for claim 6, Lescouet teaches receiving an event message sent by the software platform (paragraph 165 and 167, “…a packet may be received at a data port…causing an interrupt to allow it to be processed by the real time operating system…”  the event is send by the nano kernel/software platform to be received by an interrupt service routine);
converting, by the host thread, the event message to an interrupt event (paragraphs 107-117 and paragraph 165, “the hardware resource dispatcher…handling 
receiving the interrupt event send by the host thread (paragraph 167, “…the interrupt handler routine 412 to call an interrupt service routine…in the critical operation system 201…the critical operating system ISR take the action necessary to handle the interrupt…”)

Lescouet does not explicitly teach a host thread and one of an agent thread or agent process are executed on the software platform, and receiving the event message sent by the software platform comprises sending, by the software platform, the event message to the agent thread or agent process, forwarding, by the agent thread or agent process, the event message to the host thread. 
However, Zhang teaches a known method of real time operating system virtualization including wherein a host thread [KVM] and one of an agent thread or agent process [QEMU] are executed on the software platform [Host Linux] (Section – Background, Subsection B, item 2 – User-Space Emulator, and Section III, Subsection A – Base Overhead, stage 3), 
st paragraph-2nd paragraph.  in a first embodiment, “…QEMU…simply issues a series of ioctl() system call to …manage virtual machines…” thus, the Ioctl() calls are understood as forwarding a representation of the event message to the host thread. In a second embodiment, “…scheduler to determine which process will be running…control gets back to KVM’s kernel module…detects that there is a pending interrupt…”  thus the scheduler selects the process to be run, and give control back to KVM’s kernel module);
In addition to Lescouet, Zhang also teaches converting, by the host thread, the event message to an interrupt event (page 423, right column, paragraph 2, “KVM detects that there is a pending interrupt” (the pending interrupt existence is understood 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Zhang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zhang to the teachings of Lescouet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such interrupt handling implementation into similar systems.  Further, applying host thread and one of an agent process executed on the software platform sending the event message from software platform to agent process to host thread to be converted by the host thread to an interrupt to Lescouet with receiving an event message that is converted by the host thread to an interrupt event that is received and processed at the VM accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved ability of virtualization to support real-time processing (Zhang, Section I - Introduction).

As for claim 7, Lescouet also teaches receiving, by the software platform, information input by an external device (paragraph 165, “…a packet may be received at a data port…”).
Zhang teaches converting, by the software platform, the information to an event message (Page 423, left column last paragraph to right column first paragraph.  First embodiment, trigger to start interrupt response is converted to signal leading to I/O device emulation, as explained in rejection for claim 6, leads to sending information to QEMU for device emulation.  Alternatively, trigger for host Linux starts interrupt response leads to invoking scheduler to determing which process will be running is also an event message for the scheduler); and sending, by the software platform, the event message to the agent thread or agent process (Page 423, left column last paragraph to right column first paragraph).

As for claim 8, Lescouet teaches sending a micro kernel event message to the software platform (paragraph 119 and 121, trap call from current running operation system is handled by the operating system switcher 408, the trap call is understood as an event message to the software platform).

As for claim 9, Lescouet also teaches sending the micro kernel event message to the agent thread or agent process (paragraph 218, in the implicit mode, the interrupt/exception handler is used as in between to the nanokernel); and forwarding, by the agent thread or agent process, the micro kernel event message to the software 

As for claim 10, Zhang teaches the software platform is a Linux platform (page 423, left column last paragraph, “…host Linux…”).

As for claim 12, Zhang teaches wherein the agent thread or agent process has a corresponding entity that comprises a network card or virtual network card (page 423, left column, 1st full paragraph, “QEMU process has…main I/O thread…used to manage emulated devices…”  thus, the agent comprises a virtual network I/o device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199